TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00827-CR






Raymond Leslie Taylor, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 44,197, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to an indictment accusing him of aggravated assault.  Tex. Penal
Code Ann. § 22.02 (West 1994).  After finding that the evidence substantiated appellant's guilt, the district
court deferred further proceedings and, pursuant to a plea bargain agreement, placed appellant on
community supervision for two years.  Later, the court revoked supervision on the State's motion,
adjudicated appellant guilty, and sentenced him to imprisonment for five years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing contentions which counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contentions advanced in counsel's brief would serve no beneficial
purpose.

The judgment of conviction is affirmed.


Before Justices Powers, Kidd and B. A. Smith

Affirmed

Filed:   August 13, 1998

Do Not Publish